Citation Nr: 1628978	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-06 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating for depressive disorder, in excess of 50 percent from September 26, 2006, and in excess of 30 percent from March 1, 2011.  


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO in Phoenix, Arizona.  

By way of procedure, on September 26, 2006 VA received an informal claim for an increased rating in excess of 50 percent for the service-connected depressive disorder.  In a September 2007 rating decision, the RO reduced the depressive disorder disability rating from 50 percent to zero percent on a finding that the Veteran did not have a current diagnosis of depression (which, implicitly, was also a denial of the claim for increased rating).  In October 2007, the Veteran disagreed with the September 2007 rating decision - both the reduction and the denial of requested increased rating in excess of 50 percent - and submitted a letter from his treating psychiatrist reflecting ongoing treatment for major depressive disorder.  A January 2008 rating decision fully restored the 50 percent disability rating for depressive disorder, leaving no reduction/restoration question to decide.  

A statement of the case on the issue of increased rating for depressive disorder (in excess of 50 percent) was not issued until February 2009.  Subsequently, the Veteran filed a timely substantive appeal in February 2009 to the issue of increased rating for depressive disorder in excess of 50 percent.  

A subsequent December 2010 rating decision during the rating appeal purported to reduce the depressive disorder disability rating from 50 percent to 30 percent, effective March 1, 2011.

In June 2015, the Veteran presented testimony at a hearing conducted at the RO in Phoenix, Arizona, before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.  

At the time this appeal was initiated, the Veteran was represented.  That representation agreement was verbally revoked at the June 2015 hearing before a Decision Review Officer, and was subsequently confirmed in writing in a July 2015 statement; therefore, the Veteran is now unrepresented.   

The Veteran was scheduled to attend a May 2016 Board videoconference hearing.  A May 2016 Hearing Response Form reflects the Veteran confirmed he would attend the upcoming May 24, 2016 Board hearing; however, the Veteran did not appear, and no reason for not appearing is of record.  The Veteran did not notify VA at any point that he would be unavailable, and the record does not reflect that the May 2016 VA hearing notice was returned as undeliverable (as indicated by receipt of the May 2016 Hearing Response Form).  As the Veteran has not presented any reason for not attending the hearing, the request for a hearing must be considered as having been withdrawn.  Under these circumstances, the Board has no duty to offer another hearing opportunity.  38 C.F.R. § 20.702 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends generally that the service-connected depressive disorder has been manifested by more severe symptoms and impairment than contemplated by the 50 percent rating assigned from September 26, 2006 to March 1, 2011, and the 30 percent rating from March 1, 2011 forward.  In a September 2006 statement, the Veteran wrote that symptoms of the service-connected depression caused unreliable judgment, especially with finances, suicidal ideation, an obsession with the numbers two and four, and difficulties maintaining "civil family relations."  

Various VA treatment records and VA mental health examination reports reflect conflicting diagnoses of an acquired psychiatric disorder, including the service-connected depressive disorder (secondary to the service-connected osteoarthritis of the left knee) and non-service connected bipolar disorder.  

A July 2007 VA examination report reflects the Veteran reported forgetfulness, crying episodes, feeling down, isolation-seeking behavior, and denied suicidal ideation.  Upon examination, the VA examiner assessed orientation in all spheres, normal speech, goal-directed thought, good judgment, fair insight, and a depressed mood.  The VA examiner did not discern suicidal or homicidal ideation or delusions.  A GAF score of 55 was assigned.    

An April 2006 VA treatment record reflects the Veteran reported enjoying karaoke and trips to the casino, and denied suicidal thoughts.  The VA examiner assessed good insight and judgment and assigned a GAF score of 55. 

A September 2006 VA treatment record reflects a VA examiner assessed a disappointed mood, goal-directed thought, and that the Veteran was easily overwhelmed by simple tasks.  A GAF score of 40 was assigned.  

VA treatment notes from January 2007 reflect the Veteran was hospitalized for "suicidal depression" treatment for five days.  

A May 2007 VA examination report reflects the Veteran reported poor concentration and memory, sleep impairment, a preoccupation with numbers, auditory hallucinations, and denied nightmares and suicidal or homicidal ideation.  The May 2007 VA examiner assessed anxiety, orientation to person, place, and time, normal speech, and mildly impaired memory/concentration.  The May 2007 VA examiner rendered no diagnosis and assigned a GAF score of 34.  

A September 2007 letter from a VA psychiatrist reflects treatment for major depressive disorder, which manifested as depressed mood, irritability, memory problems, insomnia, crying episodes.  

At an August 2010 VA examination, the VA examiner wrote that the Veteran "presented with a unique presentation.  His mood was expansive.  He was giggling throughout the interview, there were a couple of time he spontaneously began to cry or became tearful.  He would then return to giggling and laughing."  At the conclusion of the examination, the August 2010 VA examiner diagnosed bipolar disorder (and not depressive disorder), and opined that bipolar disorder was an affective disorder where episodes of depression and mania fluctuate, and that it was not unusual if the Veteran presented to previous examinations only exhibiting symptoms of depression because such symptomatology "speaks to the unique and fluctuating presentation" of bipolar disorder.  A GAF score of 54 was assigned.   

Subsequently, a May 2013 VA examiner diagnosed solely bipolar disorder while a January 2015 VA examiner diagnosed depressive disorder and noted no other mental disorders.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As discussed above, various VA treatment records and VA examination reports reflect conflicting diagnoses of an acquired psychiatric disorder, including the service-connected depressive disorder (secondary to the service-connected osteoarthritis of the left knee) and the non-service connected bipolar disorder.  The evidence of record also reflects various, wide-ranging GAF scores assigned by multiple VA examiners, as well as self-reports of auditory hallucinations, an obsession with numbers, memory loss, and depression.  Based on the above, the Board finds that an additional VA examination is necessary as there remains some question as to the severity of the service-connected depressive disorder, and whether, if possible, differentiation between the symptomatology of the depressive disorder from the non-service connected bipolar disorder (see Mittleider v. West, 	 11 Vet. App.181, 182 (1998)).  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA clinical documentation (treatment records) pertaining to the treatment of the Veteran's mental health, not already of record.

2.  Schedule a VA mental health examination to help determine the overall severity of the service-connected  depressive disorder.  The relevant documents in the record should be made available to the examiner.  The examiner should obtain a full and accurate history from the record and from the Veteran, and all indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The examiner should provide the following opinions:

A)  Can the symptoms of the non-service-connected bipolar disorder be differentiated from the symptoms of the service-connected depression?  If so, please specifically differentiate each of the symptoms. 

Are the following symptoms due to the service-connected depressive disorder or due to the non-service-connected bipolar disorder?:  memory loss/forgetfulness, auditory hallucinations, suicidal depression, an obsession with numbers, impaired judgment, and crying episodes. 

B)  If symptoms of non-service-connected bipolar disorder can be differentiated from the service-connected depression, from September 26, 2006 forward, what has been the overall degree of severity of symptoms and/or level of social and occupational impairment caused by only the service-connected depressive disorder?   


C)  If symptoms of bipolar disorder and depression can be differentiated, from September 26, 2006 forward, what are the respective GAF scores and/or that would be attributable to each disorder?  

D)  If symptoms of bipolar disorder and the service-connected depression cannot be differentiated, what is the severity of symptomatology degrees of occupational and social impairment that are caused by all the psychiatric disabilities?  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



